DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Claims 1, 4, 5 and 7-19 are pending in this application, Claims 13-19 are acknowledged as withdrawn, Claims 1, 4, 5 and 7-12 were examined on their merits.

The rejection of Claims 1, 4, 5 and 7-12 on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3 and 5-10 of U.S. Patent No.
10,479,969 B2 in view of Costas et al. (US 2011/0217748 A1), of record, has been withdrawn.

Specification

The disclosure remains objected to because of the following informalities: The
Cross-Reference to Related Applications should be updated to indicate both the patented status and Patent No. of Application No. 13/270,515.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5 and 7-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C.
§112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement.
The claim(s) contains subject matter which was not described in the specification in
such a way as to enable one skilled in the art to which it pertains, or with which it is
most nearly connected, to make and/or use the invention.

The claims are drawn to a method for cultivating microalgae capable of heterotrophic growth comprising incubating the microalgae under a heterotrophic growth condition for a period of time sufficient to allow microalgae to grow, wherein the microalgae are a Botryococcus braunii strain (UTEX 2441) strain.  Since said microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism of the said strain is not so obtainable or available, the requirements of 35 USC 112, first paragraph may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism (they were obtained from the algae culture collection at the University of Texas, Specification page 49, Paragraph [0270] and Pg. 51, Paragraph [0276]) and Pg. 52, Paragraph [0282] and Pg. 53, Paragraph [0288] and Pg. 55, Paragraph [0295] and Pg. 56, Paragraph [0303] and Pg. 58, Paragraph [0310] and it is not apparent if the microorganisms are readily available to the public.  The specification must contain the date that the microorganisms were deposited, the accession number for the microorganisms, the name of the microorganisms and the address of a valid IDA depository where the microorganisms were deposited.  If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801 -809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address, the depositor is to be identified and the date of deposit is to be stated.
2. States that the deposited material has been accorded a specific (recited) accession number.
3. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
4. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C§ 122.
5. States that the deposited material will be maintained with all the care
necessary to keep it viable and uncontaminated for a period of at least five years after
the most recent request for the furnishing of a sample of the deposited microorganism,
and that samples must be stored that would make them available beyond the
enforceable life of the patent for which the deposit was made.
6. Provide the date of a viability test and the procedures used to obtain a
sample if the test is not done by the depository.
7. A statement that the deposit is capable of reproduction.

Response to Arguments

Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive as the Examiner notes that the Applicant did not specifically address the above rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5 and 7-12 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 3 and 5-10 of U.S. Patent No.
10,479,969 B2 in view of Im et al. (US 8,278,090 B1).

The instant claims are drawn to a method for cultivating a microalgae capable of
heterotrophic growth, comprising:
incubating the microalgae under a heterotrophic growth condition for a period of
time sufficient to allow the microalgae to grow, wherein the heterotrophic
growth condition comprises a media comprising a fruit wastewater, and
wherein the heterotrophic growth condition further comprises lights wherein the
intensity of the light is between 0.01-1 mol photons m2s-1 , wherein the microalgae is a
Botryococcus braunii (UTEX 2441) strain, wherein the irradiation of the light is applied in
a cyclic pattern of light and dark at a ratio between 6 hr. (light): 18 hr. (dark) and 23 hr.
(light): 1 hr. (dark).

This is made obvious by the Claims of the ‘969 Patent which are drawn to a
method for cultivating a microalgae capable of heterotrophic growth by providing a light
signal to initiate a light-activated metabolism, comprising:
incubating the microalgae under a heterotrophic growth condition for a period of time sufficient to allow the microalgae to grow, wherein the heterotrophic growth condition comprises a media comprising a fruit wastewater, and wherein the heterotrophic growth condition further comprises light having a wavelength between 360 and 700 nm, required to initiate the light-activated metabolism, and the intensity of the light is less than 0.8 µmol photons/m2s-1, wherein the light-activated metabolism includes a life cycle, a circadian rhythm, cell division, a biosynthetic pathway, or a transport system, wherein the microalgae is a Botryococcus sudeticus (UTEX 2629) strain or a Neochloris oleabundans (UTEX 1185) strain,
wherein the irradiation of the light is applied in a cyclic pattern of light and dark at a ratio between 6 hours (light): 18 hours (dark) or 23 hours (light): 1 hours (dark).

Im et al. teaches a method for extracting hydrocarbons from algal cells (Column 2, Lines 54-65) that can be further processed into other materials (Column. 8, Lines 4-12) wherein the heterotrophic algae can be Botryococcus braunii (UTEX 2441) (Column 36, Lines 60-67 and Column 37, Table 5).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the method of the ‘969 Patent to substitute the Botryococcus braunii (UTEX 2441) algae taught by Im et al. for the Botryococcus sudeticus (UTEX 2629) strain of the ‘969 Patent because this is no more than the simple substitution of one known heterotrophic microalgae for another to obtain predictable results (cultivation thereof).  Those of ordinary skill in the art before the instant invention would have been motivated to make this substitution based on artisan preference and/or availability of the microorganisms.  There would have been a reasonable expectation of success in making this substitution because all of the strains are known to be cultivatable under heterotrophic conditions.





With regard to the limitations of instant Claim 5, this would be inherent in the
method of the ‘969 Patent, as light is only found in two forms; natural or artificial.

Response to Arguments

Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Perez-Garcia reference teaches that “heterotrophic cultivation is inappropriate for most microalgae and more species are obligate autotrophs than facultative heterotrophs”.  Applicant concludes therefore that the substitution of the B. braunii algae taught by Costas et al. for the B. sudeticus strain of the ‘969 Patent is unpredictable with no reasonable expectation of success (Remarks, Pg. 8, Lines 10-16) 

This is not found to be persuasive for the following reasons, the quotation cited by Applicant in the Perez-Garcia reference is immediately followed by “Yet, some species are effectively in complete darkness and thus their cultures can be grown in conventional dark fermenters”, the reference also lists the known initial characteristics that a microalgae species must have to be useful for heterotrophic cultivation, see Pg. 13, Column 2, #2, Lines 6-15 and Pg. 14, Column 1, Lines 1-2).  Thus, the reference acknowledges that some microalgae species are quite suitable for heterotrophic cultivation.  
The Examiner further notes that the reference never specifically mentions the genus Botryococcus, much less the heterotrophic B. braunii algae taught by Im et al. or the ‘969 Patent.  With regard to the unpredictability of the substitution of the B. braunii algae taught by Costas et al. for the B. sudeticus strain of the ‘969 Patent, the Examiner notes that Costas et al. is no longer the basis for any rejection.  Im et al. and the ‘969 patent are clearly drawn to methods using heterotrophic B. braunii.  Thus, the ordinary artisan would have recognized that B. braunii (UTEX 2441) is suitable for the claimed heterotrophic culturing conditions and there would have been a reasonable expectation of success in substitution of the B. braunii (UTEX 2441) algae taught by Im et al. for the B. braunii (UTEX 2629) strain in the heterotrophic culturing method of the ‘969 Patent.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5 and 7-12 are rejected under pre-AlA 35 U.S.C. § 103(a) as
being unpatentable over Geiringen et al. (US 2010/0069492), cited in the IDS, in view of
Wu et al. (US 2009/0211150 A1), cited in the IDS, in view of Burton et al. (2009), Posten et al. (2009), Banerjee et al. (2002), all of record, and Im et al. (US 8,278,090 B1), cited in the IDS.
Geiringen et al. teaches a method comprising incubating a microalgae (N. laevis)
under a heterotrophic growth condition for a period of time sufficient to allow the
microalgae to grow, wherein the heterotrophic growth condition comprises a media
comprising a single source of organic carbon (glucose) and wherein the heterotrophic
growth condition comprises low light of about 1 µmol m2s-1 to about 10 µmol m2s-1
(thereby overlapping the claimed range as it encompasses light intensities below 1 µmol m2s-1) (Page 15, Claims 1, 2, 4 and 5, Pg. 13, Paragraph [0215] and Pg. 12, Paragraph [0208]); and reading on Claim 1;
wherein the irradiation may be either continuous or cyclical (pulsed intermittently) (Pg. 13, Paragraph [0213]), and reading on Claim 1;
producing a pharmaceutical material (EPA containing polar lipids) which are processed to produce purified polar and non-polar EPA-rich lipid (Pg. 15, Claims 1 and 7), and reading on Claims 7-11;
and wherein low light levels should lie in a range wherein organic carbon consumption is reduced or the efficiency of its use is improved (Pg. 9, Paragraph [0170]).

Geiringen et al. did not teach a method wherein the media comprises raisin or wine wastewater as the sole source of carbon/sugar/glucose, as required by Claims 1 and 4;
wherein the microalgae is a Botryococcus braunii (UTEX 2241), as required by Claim 1;
or wherein light irradiation is applied in a cyclical pattern of light and dark at a ratio between 6 hr. (light): 18 hr. (dark) and 23 hr. (light) and 1 hr. (dark), as required by Claim 1.

Wu et al. teaches a method for cultivating microalgae (C. protothecoides) comprising; incubating the microalgae under culture conditions for a period of time sufficient to allow the microalgae to grow, wherein the culture conditions comprise media comprising a sole source of carbon/glucose (sugar) and weak light at 5 µmol 
m2s-1 (Pg. 3, Paragraphs [0066], [0081] and [0085]),
wherein the sole source of glucose-carbon/sugar added to the media can be wastewater containing sugar from the food and beverage industry (Pg. 3, Paragraph [0091]).

Burton et al. teaches that a survey of the quality and quantity of wastewaters in S. Africa identified the top three sectors having the greatest potential energy recovery including fruit and beverage industries (distillery, brewery, winery, fruit juicing and canning) (Pg. iii, Lines 8-11 and Pg. 22, Table 11).

Posten et al. teaches a method wherein a microalgae (P. pupureum) is cultivated under light conditions of continuous light or cyclical patterns of light/dark and wherein growth rates of some patterns of light/dark are higher than continuous light exposure (Pg. 167, Fig. 3).

Banerjee et al. teaches the cultivation of Botryococcus braunii (Pgs. 245-246, Abstract), and suggests that productivity can be enhanced further by culturing the cells at an optimal light:dark cycling frequency (Pg. 268, Column 2, Lines 37-40).

Im et al. teaches a method for extracting hydrocarbons from algal cells (Column 2, Lines 54-65), including lipids (Column 10, Lines 1-11) that can be further processed into other materials (Column. 8, Lines 4-12) wherein the heterotrophic algae can be Botryococcus braunii (UTEX 2441) (Column 36, Lines 60-67 and Column 37, Table 5).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the method of Geiringen et al. for cultivating heterotrophic microalgae under heterotrophic growth conditions in a method utilizing a sole source of glucose/carbon/sugar added to the media with the method of Wu et al. of culturing heterotrophic microalgae under culture conditions wherein the sole source of glucose-carbon/sugar added to the media can be wastewater containing sugar from the food and beverage industry, Burton et al. whom teaches winery and juice wastewaters and Posten et al. of exposing microalgae cultures to cyclical light/dark irradiation because Geiringen et al. teaches that the use of a single generic carbon/glucose source as well as either continuous or intermittent irradiation and Posten et al. teaches that some light/dark irradiation cycles can produce much higher growth rates (and thereby higher biomass) than continuous irradiation.


 Banerjee et al. teaches in particular, cultivation of Botryococcus braunii, and suggests that productivity can be enhanced further by culturing the cells at an optimal light:dark cycling frequency, Im et al. teaches that B. braunii (UTEX 2441) is a known heterotrophic microalgae and Wu et al. already teaches the suitability of wastewater containing sugar from the food and beverage industry as the sole sugar/carbon source in the process and winery wastewater is from the food and beverage industry.

It would have been further obvious to one of ordinary skill in the art at the time of
the instant invention to combine the method of Geiringen et al., Wu et al., Burton et al.
and Posten et al. for cultivating microalgae, such as the C. protothecoides taught by Wu
et al. in a method of producing lipids (hydrocarbons) to be processed into biofuel with the teachings of Banerjee et al. and Im et al. for heterotrophically cultivating the microalgae Botryococcus braunii (UTEX 2441) to produce hydrocarbons which can be further processed into fuels because this is more than the substitution of one known element (N. laevis, P. pupureum or C. protothecoides microalgae heterotrophic cultivation for lipid/biofuel production) for another (heterotrophically cultivating B. braunii to produce hydrocarbons/lipids for further processing) they are art-recognized equivalents and the substitution of one equivalent for another known for the same purpose is prima facie obvious.  Those of ordinary skill in the art before the instant invention would have been motivated to make this substitution based on artisan preference and/or availability of the microorganisms.  There would have been a reasonable expectation of success in making this substitution because all of the strains are known to be cultivatable under heterotrophic conditions.
It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the method of Geiringen et al., Wu et al., Burton et
al., Posten et al. and Im et al. for cultivating microalgae under heterotrophic growth
conditions in a cyclical light:dark irradiation to utilize light irradiation at a ratio of between
6 hr. (light): 18 hr. (dark) and 18 hr. (light): 1 hr. (dark) because determining the optimal
ratio of the light:dark cycle by routine experimentation is not inventive.  The cycle of light:dark is a known result-effective variable as Posten et al. teaches that growth rates of some patterns of light/dark are higher than continuous light exposure and Banerjee et al. teaches that productivity can be enhanced further by culturing the cells at an optimal light:dark cycling frequency.  Those of ordinary skill in the art before the filing date of the claimed invention would have been motivated to make this modification in order to provide optimal light cycling for production of the desired product.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, the cultivation of microalgae.

With regard to Claim 5, it would have been further obvious to one of ordinary skill in the art at the time of the instant invention that while the Geiringen et al. and Wu et al. references are silent with regard to the nature of the supplied light, the light can only be natural or artificial and it would have been within the purview of those of ordinary skill in the art to select the appropriate light source based upon need or availability.  One of ordinary skill in the art would have been motivated to make this modification because there are finite light sources which must be either artificial or natural.
With regard to Claim 12, it would be inherent that the growth rate of the microalgae is higher than a second microalgae incubated under a second heterotrophic growth condition for a period of time sufficient to allow the microalgae to grow, wherein the second heterotrophic growth condition comprises a growth media comprising a non-wastewater carbon source, because this appears to be a characteristic property of the microalgae because the same method steps and components are carried out by the prior art reference as instantly claimed which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).


Response to Arguments

Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Perez-Garcia teaches that “heterotrophic cultivation is inappropriate for most microalgae and more species are obligate autotrophs than facultative heterotrophs” (Remarks, Pg. 7, Lines 3-6).

This is not found to be persuasive for the following reasons, the quotation cited by Applicant in the Perez-Garcia reference is immediately followed by “Yet, some species are effectively in complete darkness and thus their cultures can be grown in conventional dark fermenters”, the reference also lists the known initial characteristics that a microalgae species must have to be useful for heterotrophic cultivation, see Pg. 13, Column 2, #2, Lines 6-15 and Pg. 14, Column 1, Lines 1-2).  

Thus, the reference acknowledges that some microalgae species are quite suitable for heterotrophic cultivation.  The Examiner further notes that the reference never specifically mentions the genus Botryococcus, much less the  B. braunii algae taught by Banerjee et al. which is capable of growth under light:dark conditions or the B. braunii (UTEX 2441) microalgae of Im et al. which is capable of heterotrophic growth.

The Applicant argue that Gim et al. teaches that different carbon sources and light intensity have different effects on the growth and lipid production of three microalgae under different culture conditions and teaches the advantages of heterotrophic cultivation.  Applicant further notes the use of a carbon source is species-specific (Remarks, Pg. 7, Lines 7-12).

This is not found to be persuasive for the following reasons, the Examiner notes that Gim et al. is not drawn to any of the prior art cited microalgae species much less the claimed or prior art taught B. braunii species.  Those of ordinary skill in the art before the instant invention would expect that different microalgae species would have different growth rates and product production in the presence of different culturing conditions, such as carbon substrate and light intensity.  

The Applicant argues that the Examiner’s contention that “all of the strains are known to be cultivatable under heterotrophic conditions” is incorrect and the substitution of one cited microalgae (N. Laevis, P. pupureum or C. protothecoides) for lipid/biofuel production for another microalgae (B. braunii) for lipid production is unpredictable and without a reasonable expectation of success.  Applicant asserts that heterotrophic culturing is unsuitable for most microalgae and there is no evidence that B. Braunii would be suitable for heterotrophic cultivation.  Applicant asserts that the finding of obviousness is based on improper hindsight (Remarks, Pg. 7, Lines 13-23).

This is not found to be persuasive for the following reasons, a general teaching that most microalgae strains are unsuitable for heterotrophic cultivation is not a direct teaching away from the use of the cited prior art microalgae strain for heterotrophic cultivation particularly as the Perez-Garcia reference also acknowledges that some microalgae species are quite suitable for heterotrophic cultivation. 

 In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the claims require culturing microalgae under heterotrophic conditions of a fruit wastewater and light at a certain intensity in a cyclic light:dark ratio.  B. braunii cultivation is known to be capable under heterotrophic conditions (see Im et al.) and enhanced by optimized light:dark cycling (see Bannerjee et al.), that B. Braunii is known as a hydrocarbon/lipid producer (see Im et al.) and the other cited prior art teach the heterotrophic cultivation of microalgae under intermittent irradiation at the claimed intensity (see Geiringen et al.).  Further, the prior art teaches that the sole carbon source in the growth media may be from beverage wastewater and include fruit and beverage industry wastewaters (see Wu et al. and Burton et al.).   Therefore, the ordinary artisan would have recognized that B. braunii (UTEX 2441) would have reasonably been expected to be cultivatable under the claimed culturing conditions of light:dark cycling in a media comprising a carbon source (fruit wastewater) as claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/13/2022